DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10, 11, and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krechting et al(2018/0071549, hereinafter Krech).
Claim 1 - Krech teaches an apparatus -102- a first elongate member, -102- defining a first lumen -99- having an opening, shown at reference numeral -104- in figure 5, at a proximal end of the elongate member -102-; an expandable element -108-located at a distal end of the first elongate member, see paragraph [0054]; and an ultrasonic transducer -94- located within the first lumen -99- and positionable along the first elongate member, -102-, see paragraph [0047].
Claim 2 - Krech teaches a radiation source delivery device located within the first lumen and positionable along the first elongate member, as set forth in paragraph [0035].
Claim 3 - Krech teaches the elongate member -102- includes a second lumen -98- and -100- and a radiation source delivery device, as set forth in paragraph [0035] is located within the second lumen.  Further as set forth in figure 2,  two elongate members may be used simultaneously each having the lumens as set forth in figure 5 and a port at elements -32- and -34- fore receiving the radiation sources.
Claim 4 - Krech teaches a stepper device, as set forth in paragraph [0047] coupled to the ultrasonic transducer, the stepper device being configured to move the ultrasonic transducer in specified increments along an axis defined longitudinally along the lumen and is located within the first elongate member.
Claim 5 - Krech teaches the ultrasonic transducer is rotatable about the axis, see paragraph [0051].
Claim 7 Krech teaches the first elongate member -102- defines an outer wall region (wall of balloon -108-) between an outer surface of the first elongate member       -102- and the lumen -99-, the outer wall region having a specified thickness established to permit penetration by acoustic energy from the ultrasound transducer to insonify a region surrounding the outer wall region, as set forth in Krech because the device is used to insonify the tissue in which it is used.
Claim 10 - Krech teaches an apparatus for delivering high dose rate brachytherapy to a tissue region, the apparatus including a first elongate member -102-defining a first lumen -99- having an opening at a proximal end see left side of figure 5,  of the elongate member and a radiation delivery source device disposed within the first lumen, set forth in paragraph [0035]; an expandable element located at a distal end of the first elongate member balloon -108-, paragraph [0054]; a second elongate member that includes an ultrasonic transducer, probe-94- disposed at a distal end of the second elongate member; and a stepper device coupled to the second elongate member, unnumbered but described in paragraph [0047], the stepper device being configured to move the ultrasonic transducer in increments along an axis defined longitudinally along the first lumen and is located within the first elongate member; and wherein the ultrasonic transducer generates acoustic energy and receives a signal indicative of scattering or reflection of the acoustic energy, to form the images, see end of paragraph [0047].
Claim 11 - Krech teaches the signal is used to generate an image of a cavity defined by the tissue region, see end of paragraph [0047], 3D images is generated.
Claim 13 - Krech teaches the first elongate member -102- defines an interior region -108- at the distal end of the first elongate member, the interior region being located between an interior surface, balloon wall,  of the first elongate member and the first lumen -99-; and the interior region and the first lumen are at least partially filled with an aqueous solution, see paragraph [0054].
Claim 14 - Krech teaches the second elongate member probe -94- is disposed within the first lumen, -99-.
Claim 15 - Krech teaches the first elongate member -102- includes a second lumen, channels -98- and -100- and the radiation source delivery device is disposed within the second lumen, channel as set forth in paragraph [0008], “at least one channel”.
Claim 16 - Krech teaches a method of inflating an expandable element -108- located at a distal end of a brachytherapy applicator using a fluid coupled through a channel defined by the brachytherapy applicator; generating acoustic energy using an ultrasonic transducer -94- located within a first lumen -99- defined by the brachytherapy applicator; receiving a signal indicative of scattering or reflection of the acoustic energy, see paragraph [0077]; and generating an image using the received signal, [0078], the image indicative of a location of the expandable element within a tissue region, the device is repositioned based on images to improve accuracy and/or effectiveness which inherently requires the image be indicative of the location of the expandable element, see paragraph [0079].
Claim 17 - Krech teaches inserting a radiation source into the brachytherapy applicator to deliver a specified dose of radiation to the tissue region, see paragraph [0035].
Claim 18 - Krech teaches generating, while the specified dose of radiation is being delivered to the tissue region, additional acoustic energy via the ultrasonic transducer; receiving an additional signal indicative of scattering or reflection of the additional acoustic energy; and generating an additional image based on the additional signal, the additional image indicating a location of the brachytherapy applicator within a cavity defined by an inner surface of the tissue region, see paragraphs [0078] and [0079].
Claim 19 - Krech teaches the image includes a 3-dimensonal (3D) image and the 3D image includes one or more graphical representations indicating at least one of an air pocket located in a cavity defined by an inner surface of the tissue region, a bone proximate to the cavity, or a surface of skin proximate to the cavity.  Paragraph [0073] sets forth a field depth of 10-15 cm for the imaging,  the entire anatomy of the patient within the 15 cm would be imaged in the 3D images of the region of interest, which would include the body cavity being imaged, the bone within the depth of 15 cm and skin within 15 cm of the ultrasound devices, which would be considered proximate the cavity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krech(2018/0071549) as applied to claims 1 and 7 above and in view of Kinoshita et al(7,172,796, hereinafter Kinoshita).
	Claim 8 - Krech teaches a balloon having a wall to allow the passage of ultrasound to insonify the tissue but does not set forth a specific dimension for the thickness of the wall, applicants claims a wall thickness of no greater than about .5mm.
	Kinoshita teaches a balloon catheter device including a teaching of the balloon wall thickness of 20µm to 35µm, see table 1.
	In the absence of any teaching a wall thickness of the balloon one of ordinary skill in the medical art would look to the prior art to determine the range of the wall thickness.  Kinoshita teaches a balloon wall thickness in a range between 20µm to 35µm and adjusting the wall thickness effects burst strength and trackability, see column 19.  
	It would have been obvious to one of ordinary skill in the medical art at the time the invention was effectively filed to select a wall diameter for unknown wall thickness of the balloon of Krech from the limited range of wall thicknesses set forth in Kinoshita as an ordinary design expedient to one of ordinary skill in the medical arts.
	Such a combination would produce a predictable result of the balloon of Krech having a wall thickness between 20µm to 35µm, and have a high expectation of success because the selected wall thickness is old and well known in the medical art as taught by Kinoshita.
Claim 9 - Krech further teaches a channel, unnumbered, located at a proximal end of the first elongate member and defined by the outer wall region and the lumen, and, wherein the channel fluidically couples a proximal end of the first elongate member to the expandable element to permit inflation or deflation of the expandable element using a fluid carried by the channel, see paragraph [0054].

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krech(2018/0071549) as applied to claim 10 above and in view of Weinberger(5,707,332).
Claim 12 - Krech teaches an apparatus as claimed but does not set forth specifics regarding the brachytherapy source.  
Weinberger teaches a high dose rate brachytherapy source including a wire -8-; the high dose rate brachytherapy is delivered via a radiation source -8d-, -8e-, and -8f- coupled to the wire, see figure 4; the radiation source includes a 192 Ir radiation source see column 4 lines 9-13; and the radiation source delivers from 9 grays to 14 grays of radiation over a specified period of time to 1 cm from a surface of the tissue region, see column 10 lines 25-30, the range of doses set forth includes 20 gray over 2 cm which equals 10 gray to 1 cm.
It would have been obvious to one of ordinary skill in the medical art at the time the invention was effectively filed to select Ir-192 for the brachytherapy source to allow for a high dose rate delivery of between 10 and 20 gray per 2-3 cm of target tissue as set forth in Weinberger to be used Krech as a selection of a known source for a generically recited source of Krech.
Such a combination would have predictable results of the device of Krech using a wire Ir-192 source for the generically recited radiation source and have a high expectation of success because such wire sources are old and well known in the medical arts.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krech(2018/0071549) as applied to claim 16 and in view of Fichtinger et al (2010/0239144, hereinafter Fich).
Claim 20 Krech teaches a method as claimed, see claim 16 above but does not set forth preprocessing the received ultrasonic signals before forming an image.  
Fich teaches an ultrasound imaging system usable with brachytherapy that includes different preprocessing of the signals to optimize the resulting images, see paragraphs [0047] and [0054].
It would have been obvious to one of ordinary skill in the medical art at the time the invention was effectively filed to select speckle reduction from the limited list of preprocessing possibilities from Fich to optimize the US images of Krech as set forth in paragraph [0054] of Fich. 
	Such a combination would produce predictable results of the method of Krech using speckle reduction preprocessing to optimize the images used in the method as suggested by Fich and have a high expectation of success because speckle reduction is old and well known in the US imaging arts.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not teach or fairly suggest an apparatus as claimed including a second elongate member disposed within the first lumen, and wherein the ultrasonic transducer is disposed within the second elongate member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 5,391,139 to  Edmundson teaches a brachytherapy system including a stepper motor to move the radiation sources but does not teach an ultrasound probe as claimed.

US Patent 6,416,492 teaches an ultrasound probe but does not teach a second elongate member disposed within the first lumen, and wherein the ultrasonic transducer is disposed within the second elongate member. 

US Patent 5,810,007 teaches an ultrasound imaging for brachytherapy but does not teach a second elongate member disposed within the first lumen, and wherein the ultrasonic transducer is disposed within the second elongate member. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791